Order entered October 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01018-CR

                       STEPHEN COLEMAN SHOCKLEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-82727-09

                                             ORDER

       Appellant has requested that we provide him with a personal copy of the record in non-

electronic form for use in the preparation of his petition for discretionary review. Although a free

record is provided to the court on behalf of an indigent defendant, there is no rule that requires

the court to provide appellant with a personal copy of the record at the Court’s expense. See TEX.

R. APP. P. 20.2. Accordingly, Appellant’s Motion for a Free Copy of the Record is DENIED.




                                                       /s/ KERRY P. FITZGERALD
                                                              JUSTICE